Exhibit 10.251

SEVENTH LEASE AMENDMENT TO LEASE AGREEMENT

THIS SEVENTH LEASE AMENDMENT TO LEASE AGREEMENT (hereinafter referred to as the
“Seventh Amendment”) is made as of the 6th day of February 2006, by and between
DUKE REALTY LIMITED PARTNERSHIP, an Indiana limited partnership doing business
in North Carolina as Duke Realty of Indiana Limited Partnership, successor by
merger to Weeks Realty, L.P. (hereinafter referred to as “Landlord”) and PPD
DEVELOPMENT LP, a Texas limited partnership and successor in interest to PPD
Development, Inc. (hereinafter referred to as “Tenant”).

WITNESSETH:

WHEREAS, pursuant to a Lease Agreement dated June 26, 1998 by and between
Landlord and Tenant, as amended by that certain First Lease Amendment to Lease
Agreement dated October 28, 1998, and as amended by that certain Second
Amendment to Lease Agreement dated October 1, 2002, and as amended by that
certain Third Lease Amendment to Lease Agreement dated September 22, 2003, and
as amended by that certain Fourth Lease Amendment to Lease Agreement dated
March 31, 2005, and as amended by that certain Fifth Lease Amendment to Lease
Agreement dated July 7, 2005, and as further amended by that certain Sixth Lease
Amendment to Lease Agreement dated December 30, 2005 (the Lease Agreement, and
all amendments thereto shall be referred to herein collectively as the “Lease”),
Landlord leased to Tenant certain premises consisting of approximately 96,145
rentable square feet (the “Premises”) in a building located on certain land (the
“Land”) which had been provided the address of 4023 Paramount Parkway, but is
now known as 3900 South Paramount Parkway, Morrisville, Wake County, North
Carolina 27560, all as more particularly described in the Lease; and

WHEREAS, the parties hereto desire to modify the Lease to reflect a termination
option; and

NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) paid by
Landlord and Tenant to one another, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged by
Landlord and Tenant, Landlord and Tenant amend the Agreement as follows:

1. Surrender of a Portion of the Premises. Pursuant to Section 17.03(b) of that
certain Office Lease by and between Landlord and Tenant dated December 29, 2005
for the lease of approximately 30,000 rentable square feet of space in a
building to be constructed by Landlord at 3800 Paramount Parkway, Morrisville,
North Carolina 27560 (the “3800 Lease”), Tenant has the option to surrender one
or more of Suites 150, 225 and 250 (each a “Suite”) of the Premises if at
anytime prior to the third anniversary of the execution of the 3800 Lease, the
rentable square footage of the premises under the 3800 Lease is increased to
60,000 rentable square feet pursuant to the terms of Section 17.03(b) of the
3800 Lease. (Tenant acknowledging, however, that while Tenant shall have the
right to surrender less than all three of said Suites, Tenant shall not have the
right to surrender only a portion of a Suite). In order to exercise said
surrender right, Tenant shall notify Landlord of such exercise within ten
(10) days following Tenant’s execution and delivery of an amendment to the 3800
Lease evidencing the expansion of the premises under the 3800 Lease, and
together with such notice Tenant shall deliver to Landlord an amount equal to
all accrued and unpaid interest together with the unamortized portion of any
tenant improvement allowance attributable to such Suite(s) that are being
surrendered under the Lease. In the event Tenant exercises this surrender right,
Landlord and Tenant shall enter into an amendment to the Lease whereby with
respect to such Suite(s) under the Lease. Landlord and Tenant shall be released
and discharged from their respective obligations under the Lease with respect to
such Suite(s), and neither party shall have any further liability under the
Lease with respect to such Suite(s), excluding, however, the obligations of
Tenant attributable to any period of the Lease on or prior to the Surrender Date
(including without limitation the payment of Minimum Annual Rent and the Annual
Rental Adjustment) and any obligations of Tenant under the Lease which survive
termination thereof. The effective date of the surrender of such Suite(s) (the
“Surrender Date”) shall be the commencement date of the lease of such expansion
space under the 3800 Lease.

2. Severability. In the event any term, covenant or condition of this Amendment,
the Lease, or any amendments thereto shall to any extent be invalid or
unenforceable, the remainder shall not be affected thereby and each term,
covenant or condition shall be valid and enforceable to the full extent
permitted by law.

3. Successors and Assigns. This Amendment shall apply to, inure to the benefit
of, and be binding upon the parties hereto and upon their respective heirs,
legal representatives, successors and permitted assigns, except as otherwise
provided herein.



--------------------------------------------------------------------------------

4. Authority of Tenant. Tenant certifies to Landlord that it is authorized to
enter into this Amendment, and that those persons signing below on its behalf
are authorized to do so, and shall promptly upon the request of Landlord provide
a resolution to this effect.

5. Interpretation. Although the printed provisions of this Amendment were
drafted by Landlord, such fact shall not cause this Amendment to be construed
either for or against Landlord or Tenant. All capitalized terms, not otherwise
defined, shall be defined as provided in the Lease.

6. Full Force and Effect. Except as modified hereby, the Lease remains
unmodified and in full force and effect.

7. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of North Carolina.

8. Mutual Acknowledgment of Non-Existence of Claims. Landlord and Tenant
acknowledge and agree that as of the day hereof there are no known claims by
either party against the other party hereto arising from the relationship as
Landlord and Tenant, respectively, pursuant to the Lease, as amended.

9. Confidentiality. Except as otherwise required by law to be disclosed by
Tenant, the terms and provisions of the Lease and this Amendment are strictly
confidential, are to be shared by Tenant only with its accountant, employees,
and attorneys, and each of those parties shall be advised of the confidential
nature of the lease and this Amendment.

[Execution signatures contained on the following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Amendment to be executed
under seal and delivered as of the day and year first above written.

 

   

LANDLORD:

   

DUKE REALTY LIMITED PARTNERSHIP, an

Indiana limited partnership doing business in North

Carolina as Duke Realty of Indiana Limited Partnership

      By:  

Duke Realty Corporation, an

Indiana corporation, its General

Partner

      By:  

/s/ H. Andrew Kelton

      Name:   H. Andrew Kelton       Title:   Senior Vice President      
                            TENANT:

ATTEST:

    PPD DEVELOPMENT LP, a Texas limited partnership  

By:

 

/s/ Charles H. Munn, Jr.

         

Name:

  Charles H. Munn, Jr.     By: PPD GP, LLC, a Delaware limited  

Title

  Assistant General Counsel     liability company, its General Partner          
By:  

/s/ Fred B. Davenport, Jr.

          Name:   Fred B. Davenport, Jr.           Title:   President          
  Guarantor hereby executes this Amendment to evidence its consent to this
Amendment.         GUARANTOR: ATTEST:    

PHARMACEUTICAL PRODUCT

DEVELOPMENT, INC., a North Carolina

Corporation

 

By:

 

/s/ Charles H. Munn, Jr.

         

Name:

  Charles H. Munn, Jr.          

Title:

  Assistant General Counsel                 By:  

/s/ Fred B. Davenport, Jr.

        Name:   Fred B. Davenport, Jr.         Title:   President

END OF EXECUTION SIGNATURES